Title: To George Washington from Thomas Hartley, 24 September 1791
From: Hartley, Thomas
To: Washington, George



Sir
York Town Pennsylvania Septr 24th 1791

I considered myself as highly honoured by your favour of the 25th ult. and have taken all the pains in my power to give you the satisfaction you wish for.
Being soon oblidged to leave home for several weeks, I am somewhat pressed in time, but thought proper to write you the result of my Enquiries and Observations at this period, as I am sure you will be ready to make allowance for time and other circumstances.
I cannot boast of Elegance of Style, but shall study to give you my ideas, founded as well, upon the Information I have received from others, as my own Experience and if any of my communications prove acceptable or usefull to you, I shall esteem myself highly regarded.
You were pleased to direct my Enquiries cheifly towards York and Franklin Counties in this State; I have accordingly done so, and beg leave in order to be better understood in my answers to divide York County into three districts, and call Franklin County the fourth district.
1st District. York Valley beginning at the Susquehana at Wright[s] Ferry and running thro York County including York Town, McAlisters Town (alias Hanover) and Petersburg (alias Littlestown) to the Maryland Line near the latter Place. In length about 39 Miles in breadth from three to four Miles.
2d Dist: The Lands lying on the right of that Valley adjoining the same and bounded by the River Susquehanna, the South Mountain and the Maryland Line.
3d Dist. The Barrens of York including the Lands, on the South of York Valley to the Maryland Line.

4th Dist. Franklin County
Answer to Query the 1st.
The Fee Simple price of farming Lands in the first District may be averaged at six pounds and fifteen Shillings the Acre[.] Dollars at seven shillings and six pence.
York Town lies 56 miles from Baltimore 45. from Rock Run 55. from Christiana Bridge and 89 Miles from the Philadelphia Market.
McAlisters Town is 18 Miles from York and 15 from Baltimore—Petersburg is 7 Miles from McAlisters and 48 from Baltimore.
The Soil of this Valley is of the Limestone kind and is rather of a Rich Quality; when fresh it is generally covered with a black Mould; Some spots however are inclined to Gravel or Slate from the Intrusion of a few small Hills. The proportion of Meadow Ground to Arable Land may be as one to twelve: more than one half of the Arable Land is generally in Grass for pasture sown every third Year with red clover or timothy Seed.
The Settlements have been so rapid in this District since the Year 1740 and the plantations are so close as not to leave more than a fourth of wood—The farms appear nearly all accommodated with running Springs. The inhabitants are mostly industrious and carefull. They are advancing by a steady pace and do not seem inclined to make many innovations upon the antient practice of Agriculture. Indeed they are already strong in property; their Buildings Stock and Cattle all shew it. The timber, Locust, Wallnut, Wild-cherry, Hickory, Black Oak White Oak &c.
In the second District the Fee Simple price of farming Land may be averaged at three pounds & ten shillings the Acre. The soil is generally of a reddish Colour and somtimes Mixt with Sand; we call it sand stone Land through the greater Part of the District. The State of Agriculture there is not so flourishing as in the first District; tho the Country is thickly Settled, and you find plantations among the highest hills. The proportion of Meadow to arable Land may be somewhat greater than in the first District. The Lands in many places naturally inclined to Grass; the Farmers here are not so careful of sowing grass seed in the fields as those in the first District. Timber Walnut, Black Oak White Oak Poplar Chesnut &c.
3d District. This District is in general badly timbered and the

soil poor of the Gravelly or Slate kind and of a redish cast, often mixt with sand; Notwithstanding these disadvantages more than half the Barrens is under Cultivation. The wood composed of dwarf White Oak Chesnut &c. The price pr acre may be estimated at thirty five shillings. What is a little remarkable, the Inhabitants of this District have paid their taxes with more punctuality than most other parts of the state. Meadow Land as to arable may be as one to fifteen. Pasture Grounds little attended to.
Before I proceed to Franklin I would observe that The Great south Mountain (or blue ridge as it is called in Virginia) divides York from Franklin County, and is from 7 to 10 Miles in Breadth; a very small proportion of it can be cultivated.
4th Dist. Franklin is a compact County including Cumberland Valley between the south and north Mountains for upwards of twenty five Miles, and part of the rich Settlement of Conecochegue and Antitem: few Situations in America can claim a superior Soil. It is nearly all Limestone Land. The Quantity of Meadow as to Arable Land may be counted in the same proportion as in the first district of York County: about one half of the improveable Land is cleared. The residue abounds in the largest Locust Walnut, Hickory and Oaks.
The County Town is Chambersburg distant 80 miles from Baltimore 90 miles from George Town and 24 miles from Potowmac River at Williamsport. Green Castle is a handsome Village situated 11 miles from Chambersburg nearer the Potowmac on the road to Williamsport and 75 from Baltimore and 79 from George Town. In several of the settlements lands bear a high price but when I came to average for the County I estimate the acre at four pounds.
ANSW. to Quer. 2d. Where you rent for Money you will seldom obtain More than four prCent Interest upon your purchase Money[.] The safest and most common mode is I beleive to lease on the Shares[.] Where the lands are good the Lessor furnishes the one half of the seed Grain and obtains from the tenant one half of the produce of the Grain & Emblements—The Grain delivered in the Bushel, Hay &c. on the Farm. By this way of leasing we may have full six per Cent for the purchase Money or Value of the Lands. Plantations of inferior Quality are leased on the thirds, that is, the Lessor funds a third of the Seed (or Sometimes None) and obtains one third of the produce of Grain Hay &c.

Lands formerly were purchased and payment was to be made by instalments without Interest and the sums so Moderate that an industrious man could discharge them in the Course of ten Years few would lease when they might purchase so cheaply. The vast Quantity of back Lands induce a number to prefer actual purchase in a precarious Situation to leasing in the old Settlements. However the Descendants of the Germans are not as adventurous as some of their Neighbours[.] They seem attached to peaceable habitations and make the best tenants, real property with us seems to obtain a more fixed Value and cannot be had without an adequate price.
Answr to Quere 3d.

          
            Yeild to the Acre calculated by the Bushel
          
          
            
            Wheat
            Rye
            Barly
            Speltz
            Oats
            IndianCorn
            Buckwheat
            Potatoes
            Turnips
          
          
            1st District
            15
            20
            25
            35
            30
            25
            25
            75
            150
          
          
            2d Dist.
            12
            17
            20
            25
            25
            25
            20
            70
            130
          
          
            3d Dist.
            10
            12
            15
            20
            20
            15
            15
            60
             75
          
          
            4th Dist.
            15
            20
            25
            35
            30
            25
            25
            75
            150
          
        
Beans and Peas are not raised in any great Quantity, but the soil is in general not unfavourable to their Culture.
In the first District they cheifly propogate Blue Grass and Clover and the same may be said of part of Franklin County in the residue of the District they depend on timothy Meadows. The former will yeild one Ton and a half to the Acre the latter two Tons—The Blue Grass and Clover have a second Crop which goes to about two thirds of the first.
The Lucern Grass, I should incline to think would do well here chusing favourable Situations, but I imagine it has not been sufficiently regarded. Some English Grasses brought over by the first Settlers, also, suit the soil.
Much hemp might be raised in these Counties were there proper encouragement; the foreign Hemp gluts the Markets and there is not a sufficient protecting Duty to Spur the farmer to raise this usefull article.
The hemp lands would average Seven hundred weight to the Acre (that is what is called broken hemp) Hackled flax may be calculated at 100 wt to the Acre.

I have endeavoured to average the productions and beleive I am rather under than over the true Quantity. In the fresh Lands or where they are Moderately manured, we may safely add one fouth more than I have p[u]t down; With European husbandry much would doubtless be effected, yet there are a few instances at York & Lancaster where between forty & fifty Bushels of Wheat have been raised to the Acre. Barley yeilds greatly in the fresh or manured Lands; but sufficient encouragement has not been given to raise it; The market for this Grain has been very fluctuating and Wheat has been sown its place.
I estimated Potatoes perhaps too low for when there is only a reasonable care used we may speak of upwards of an hundred Bushels to the Acre but they are frequently carlessly planted and not sufficiently attended to. I have known less than one Acre produce upwards of four hundred Bushels.
Answ. to Que. 4th.
The towns I have mentioned in York and Franklin Counties carry on considerable trade and purchase the produce of the Country but much the greater part of the Wheat and flower is transported to the Baltimore Market by the farmer.
Upon a review of Six years past (exclusive of the year 1790) I estimate the prices at the Towns in the Counties as follows

          
            
            York County
            Franklin County
          
          
            
            pr Bushe.
            pr lb.
            pr Ton
            pr Bushe.
            pr lb.
            pr Ton
          
          
            Wheat
            6s
            
            
            5/
            
            
          
          
            Rye
            3/6
            
            
            3/
            
            
          
          
            Barly
            4/
            
            
            3/6
            
            
          
          
            Oats
            2/
            
            
            2/
            
            
          
          
            Buckwheat
            2/6
            
            
            2/3
            
            
          
          
            Indian Corn
            3/
            
            
            2/9
            
            
          
          
            Speltz
            2/6
            
            
            2/
            
            
          
          
            Potatoes
            2/
            
            
            1/10⟨y⟩
            
            
          
          
            Turnips
            1/
            
            
            9d
            
            
          
          
            Hay
            
            
            £3.
            
            
            £2.5.0
          
          
            Hackled Flax
            
            1/
            
            1/
            
            
          
          
            Hemp
            
             5d
            
             5d.
            
            
          
        

I have estimated the prices at the Country Market, you may allow a deduction of 4d the Bushel between the farm and the Market, the difference as to flax and hemp will be very small. The expence of Hauling Hay depends on the distance. You may have a waggon & 4 horses for a day in the Winter at 15/.
Answr 5 th.

           
            
            York CountyPrices£.S.D
            Franklin CountyPrices£.S.D.
          
          
            Working Horse
            20.0 .0
            17.10. 
          
          
            Pair Working Oxen
            17.0 .0
            1.     
          
          
            Milch Cow
            4 10. 
            4. 5. 
          
          
            Sheep
            .12.6
            .10. 
          
          
            Hog
            1.10 
            1.10. 
          
          
            Turkey
            . 2.6
            . 2.6
          
          
            Goose
            . 2.6
            . 2. 
          
          
            Duck
            . 1. 
            .  .9
          
          
            Dunghill fowl
            .  .6
            .  .6
          
        
Answr the 6th.

          
            
            York CountyPrices Per Lb.D.
            Franklin CountyPrices pr LbD.
          
          
            Pork
            3¼
            3 
          
          
            Beef
            3 
            2 
          
          
            Mutton
            4 
            3½
          
          
            Veal
            3d
            2½
          
          
            Butter
            8 
            8 
          
          
            New Cheese
            6 
            6 
          
        
Answr 7th.
There is a very great Iron Market at York, You may estimate the ton of wrought Iron there £28. and Iron of a similar Quality will command the same Sum at Chambersburg.
Answr 8th.
I herewith I give you a list of taxes laid upon the County of York since the beginning of the revolution, but they are all nearly discharged and no new Land tax has been assessed by the State since the Establishment (or rather administration) of the General Government by the United States.

Pennsylvania has a considerable demand against the General Government and has a Surpluss revenue after paying all her debts, which is intended to be applied for the improvement of roads & navigation—No land tax is expected to be levied by the State.

          
            List of taxes laid upon York County by the Commonwealth of Pennsylvania
          
          
            For the Year
            Continental Currency which in the Year 1781 depreciated to 150 for one in this State and finally would not circulate£.S.D.
            State paper Money£.S.D.
            Specie Gold or Silver£.S.D.
          
          
            1777
            12721. 4. 9
            
            
          
          
            1778
            120860. 3    
            
            
          
          
            1779
            324863. 1. 3
            
            
          
          
            1780
            1174447.18.10
            
            
          
          
            1781
            
            14751.13. 9
            6152.15.6¼
          
          
            1782
            
            
            35569. 7.8  
          
          
            1783
            
            19140. 1. 1
            
          
          
            1784
            
            8268.15. 7
            
          
          
            1785
            
            6902.10.11
            
          
          
            1786
            
            14032. 0. 2
            
          
          
            1787
            
            6786. 4.11
            
          
          
            1788
            
            6906. 1. 9
            
          
          
            1789
            
            6826. 2. 8
            
          
        
During the war there were a few instances where some additional Taxes were laid upon Non Jurors or Non Associators in the Militia[.] A Rate of six pence in the pound upon personal property will in general be more than sufficient to pay the County Tax. The road and poor Tax will not come so high. By the laws of the union we pay a duty upon foreign importations and an excise on Wine and spirits of all kinds. “He that drinks must pay.[”]
Franklin County may be nearly in the same Condition as to taxes. From the foregoing Statement, it must appear that this Country from Climate, Soil & Situation is favourable to Agriculture. The hand of Industry, with a good System is only wanting to bring it to perfection. I imagine that if our farmers were to cultivate fewer acres and attend them well, they would succeed better[.] a greater regard should be had to the collecting proper Manure[.] I have given you my sentiments respecting the two counties and shall be ready during the Winter to grant any

further assistance in my power and am with the greatest respect Your most Obedient and most humble servant

Thos Hartley


P.S. My Copier has been rather incorrect but I could do us better now.


T.H.
